Citation Nr: 0027775	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-37 517	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
thyroid disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's father


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

This claim has been remanded on three prior occasions.  It 
was initially remanded in May 1996 to obtain additional 
treatment records and afford the veteran a VA examination to 
determine the nature and severity of his thyroid disorder.  
It was remanded again in December 1997 and for a third time, 
in September 1999, to afford the veteran examinations.


FINDING OF FACT

Since his separation from service, the veteran's thyroid 
disorder has been productive of no more than moderately 
severe symptoms; the record does not reflect that the thyroid 
disorder is productive of weight gain or increased pulse 
pressure or blood pressure.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's thyroid disorder have not been met since 
the original grant of service connection.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.119, 
Diagnostic Codes 7900, 7903 (1999); 38 C.F.R. §§ 4.2, 4.7, 
4.119, Diagnostic Codes 7900 and 7903 (as effective prior to 
and after June 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  The veteran has 
been afforded examinations and an opportunity to present 
evidence and argument in support of his claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background.  As noted above, the veteran was released 
from service in November 1992.  Private treatment records 
reflect that, on February 1, 1993, the veteran complained of 
being thirsty, having frequent urination, inability to gain 
weight, and occasionally feeling shaky or dizzy.  The 
examiner noted that the veteran was slim and did not appear 
ill.  Examination was unremarkable.  The veteran's neck was 
supple and the thyroid was not palpable.

A February 4, 1993, private laboratory report notes that 
thyroid testing was consistent with hyperthyroidism.  

A February 8, 1993, private treatment record notes that the 
veteran complained of a 3 or 4 day history of decreased 
energy.  It is also noted that, in retrospect, the veteran 
reported a 6 or 7 year history of such symptoms.  Proptosis 
was noted.  The assessment was primary hyperthyroidism and 
the veteran was referred for probable radioactive iodine 
treatment.  

A consultation report dated February 24, 1993, reflects that 
the veteran's parents noted that he had a wide-eyed stare 
when he returned from military service which they had not 
noted when they had seen him one year previously.  The 
veteran denied anyone else commenting on his appearance and 
he himself had not noted any change.  It was also noted that 
the veteran's weight had been stable for several years.  He 
denied palpitations, emotional lability, or change in energy.  
He reported a heat intolerance for several months.  
Examination revealed a thin male with bilateral exophthalmos, 
left greater than right.  His height was 69 1/2 inches and his 
weight 143 pounds.  His thyroid was enlarged, approximately 2 
times normal size, but not hard.  The assessment was Graves 
disease with hyperthyroidism and ophthalmopathy.  The 
examiner noted that the veteran was surprisingly comfortable 
with respect to symptoms and physical examination was 
significant for tachycardia.  The veteran was started on 
propylthiouracil (PTU) and advised that the goal was 
euthyroid state with potential for hypothyroidism on PTU.  He 
was also started on Propranolol.

A March 23, 1993, private treatment report notes that the 
veteran had noticed improvement with the PTU and Propranolol.  
His weight was up several pounds, he felt fewer palpitations, 
was less tremulousness, and his energy had increased.  The 
assessment included hyperthyroidism and he was continued on 
PTU and Propranolol.  The examiner also noted that the 
veteran's symptoms had improved since his first visit.

An April 26, 1993, report of private treatment notes that the 
veteran felt much improved, without palpitations, 
tremulousness, diarrhea, or heat intolerance.  His weight was 
down 6 pounds from March 23 but he stated that it was holding 
steady.  He denied worsening of his exophthalmos, he was able 
to close his eyes completely at night, and did not wake up 
with any complaints or problems.  The veteran denied dryness, 
he did not use drops, and he had not seen an ophthalmologist.  
Physical examination revealed bilateral exophthalmos and a 
diffusely enlarged thyroid gland.  DTRs (deep tendon 
reflexes) were 1+ in the upper and lower extremities with no 
tremors.  Skin temperature was normal.  The assessment was 
Graves disease with exophthalmos.  

By a May 1993 rating decision, service connection for 
hypothyroid (Graves) disorder was established and the RO 
noted that, because the veteran did not report for his 
scheduled VA examination, this disorder could not be 
evaluated in excess of 10 percent disabling.  This 
determination was based on service medical records, which 
were silent with respect to complaints or treatment 
associated with thyroid trouble, and private treatment 
records dated in 1993.

The veteran expressed his disagreement with the 10 percent 
evaluation for hyperthyroid (Graves) disorder by a statement 
dated in May 1993.  This statement also include the veteran's 
complaints of constant eye pain, headaches, and inability to 
wear contacts because his "eyes change from the pressure."

A May 1993 report of thyroid scan notes that findings were 
consistent with Grave's Disease.  It was also noted that 
static images revealed mild enlargement of both lobes of the 
thyroid.  No zones of photon deficiency or other 
abnormalities were noted.  

A June 1, 1993, private treatment report notes that the 
veteran was status post I-131 for Graves disease on May 19, 
1993.  He felt great for 3 days, but for the past several 
days he had had increasing palpitations and tremulousness 
with extreme emotional lability.  It was also noted that the 
veteran was having difficulty functioning at work, for which 
he had to wake up at 3 a.m.  The veteran also described 
experiencing hot sweats and reported that his weight was 
stable and he had several bowel movements per day.  Physical 
examination revealed marked exophthalmos, with left greater 
than right.  It was noted that the veteran was pleasant but 
edgy.  His blood pressure was 110 systolic over 50 diastolic 
and his weight was 141 pounds.  Examination of the neck 
showed diffuse thyromegaly, measuring approximately 40-45 
grams, firm, but not hard and nontender.  Deep tendon 
reflexes were 1+ in the upper and lower extremities and fine 
tremor to outstretched hands.  The veteran's heart rate was 
100, RRR (regular rhythm and rate).  The examiner recommended 
a two week medical leave until symptomatology was much 
improved.  

Upon subsequent follow-up examination, on June 21, 1993, the 
veteran denied palpitations or tremulousness, his weight was 
up 1 1/2 pounds, and he had daily bowel movements.  It was 
noted that the veteran did not experience heat intolerance 
until he returned to work and had physical activity.  His 
TFT's (thyroid function tests) continued to reveal 
hyperthyroidism; however, the veteran was clinically improved 
and needed a release to work.  Examination revealed pulse at 
80 RRR, weight of 144 pounds, bilateral exophthalmos, and no 
tremors to outstretched hands.  The veteran denied eye 
irritation and stated that he eyes closed at night.

In June 1993, the veteran provided the following statement:

After my return from Saudi Arabia, and while 
stationed at Fort Bliss, Texas, I began to have 
many irritating health problems.  At first these 
were just irritations, and I thought they were 
normal aches and pains, but they continued to 
increase in intensity until I was having a 
difficult time passing the physical ability test 
each month.  I found it increasingly more difficult 
to run the two mile part of the test, I got sick to 
my stomach, and had bad headaches after physical 
exertion.  

I had difficulty sleeping, and could not tolerate 
the heat of the Texas dessert, but thought this was 
just the heat and dry climate.  I could not 
maintain a constant weight, and had appetite 
problems, as well as feeling irritated most of the 
time.  If I went on sick call there was not much 
that could not be blamed on the heat, or my 
attitude.  

As time passed my mood would change by the hour, I 
was exhausted all the time and had very little 
energy, it was very difficult to maintain a proper 
military attitude.  There were times when I would 
shake inside and my hands would tremble.  I would 
often get depressed and begin arguing with 
superiors, but was able to perform well enough to 
avoid being punished beyond verbal methods.  

I was separated at the end of November 1992, and 
returned to my home in Spokane.  In January of this 
year the shaking hands got so bad that I could 
hardly write, people told me that I was hyper all 
the time, and would not stop talking, and my heart 
would pound so hard at night that I couldn't sleep.  
I was sick to my stomach all the time, but no 
matter how much I ate I couldn't gain weight.  
People noticed that my eyes looked like they were 
going to pop out, and I just felt so bad all over 
that I went to the doctor to find out what was 
wrong.

I was diagnosed with Graves Disease, and sent to an 
Endocrinologist for verification.  The Graves 
Disease was verified and medication was started in 
the February-March time frame.  In mid May I 
received radiation treatment for overactive 
thyroid, and am now taking medication to control my 
heart rate, which at times runs as high as 120 
beats per minute at rest.

A July 1993 private medical report shows that the veteran was 
in for a repeat Police Academy physical.  The examiner noted 
that, basically, the veteran's examination was normal except 
for the proptosis.  Pulse was 112 and blood pressure was 150 
systolic over 88 diastolic.  The heart was hyperdynamic, 
beating very loud and strong.  The examiner commented that, 
with the veteran's "pulse that rapid," he would not 
recommend strenuous physical activity.

A July 1993 private Ophthalmologic Record reflects that the 
veteran was in for evaluation of Grave's disease.  The 
examiner noted that, although the veteran had some watering 
and a little sensation of pressure behind his eyes, he 
generally got along well.  Examination of the veteran's eyes 
demonstrated that, with refraction, both eyes corrected to 
20/20.  He had myopia and astigmatism.  Muscle balance 
revealed orthophoria at both near and far.  The pupils were 
equal, round, and reactive and there was no afferent defect.  
Tensions at 1:45PM measured 12 bilaterally.  Externally, 
there was an obvious exophthalmos and there was both upper 
and lower lid retraction, bilaterally.  Hertel was 23 right 
and 25 left at 105 mm (millimeters) base measurement.  The 
conjunctiva and cornea were clear, bilaterally, without any 
exposure signs.  Anterior chambers and media were clear.  
Dilated direct and indirect ophthalmoscopy was unremarkable.  
The impression was Grave's disease with secondary 
exophthalmos and no exposure keratitis.  

An August 1993 private treatment report notes that the 
veteran was in no obvious distress, he had the obvious 
proptosis of hyperthyroidism, his blood pressure was 112 
systolic over 72 diastolic, and his pulse was 60 and regular.  
The assessment was hyperthyroidism and the examiner was 
concerned about the veteran performing strenuous aerobic 
exercise with hypertension and tachycardia.  

Upon VA examination in August 1993, the veteran recalled that 
he was discharged in November 1992 and, two months two months 
later, he noted having exophthalmos.  The examiner noted that 
the veteran was started on PTU, propranolol, and he was given 
a dose of I-131.  At the time of examination, the veteran was 
feeling well, although he still had exophthalmos, and he was 
taking PTU.  Physical examination revealed that the veteran's 
weight was 150 pounds, which was his average weight, and his 
build, state of nutrition, carriage, posture, and gait were 
normal.  The veteran's thyroid gland was readily palpable, 
especially the left lobe, but it was not very much enlarged.  
Examination of the eyes revealed that the pupils were equal 
and reacted.  Extraocular movements and fundi were normal and 
media was clear.  There was mild injection of the sclera on 
each side, no excessive tearing, and a lid lag was noted.  
Examination of the heart was normal.  No murmurs, gallop, or 
rub was noted and the carotid, radial, and pedal pulses were 
all present to palpation, bilaterally.  Pulse was 70, blood 
pressure was 110 systolic over 70 diastolic, and respirations 
were 12.  There were no varicose veins and the lungs were 
clear to percussion and auscultation.  The veteran's abdomen 
was soft and his liver and spleen were not enlarged to 
palpation.  Evaluation of the nervous system revealed no 
tremor and there was no excessive sweating.  The veteran was 
normal upon psychiatric evaluation.  The diagnosis was 
Grave's disease with hyperthyroidism post treatment with I-
131, PTU, and Propranolol.  The examiner noted that the 
veteran seemed euthyroid and that he was still taking PTU.

Upon private examination on December 3, 1993, the examiner 
noted that they had been waiting for the veteran would become 
hypothyroid; however, this had never occurred.  The veteran 
reported occasional episodes of palpitations and 
tremulousness which were less than once per week.  His weight 
was stable, BMs (bowel movements) were daily, and he denied 
heat intolerance.  It was noted that the veteran had 
significant exophthalmos but did not feel that it had gotten 
worse.  He had no eye complaints.  Physical examination 
revealed that the veteran's weight was 146 pounds (up from 
142 1/2 pounds in June), his blood pressure was 110 systolic 
over 58 diastolic, and his pulse was 78 RRR.  The examiner 
noted bilateral exophthalmos, left greater than right.  
Evaluation of the neck revealed thyroid, approximately 30 
grams, firm but not hard, diffusely enlarged, no nodularities 
or bruits, and nontender.  DTRs were 2+ in the upper and 
lower extremities and there were no tremors.  The assessment 
was Graves disease with exophthalmopathy.  It was noted that 
the veteran was euthyroid by history and physical but it 
sounded as if he had occasional intermittent hyperthyroid 
symptoms.  The examiner further commented that, "[a]t this 
time I would have expected [the veteran] to become 
hypothyroid from the radioactive treatment in May.  My 
impression is that the dose was not enough to obtain complete 
hypothyroid status.  

A January 19, 1994, private treatment report notes that the 
veteran was experiencing increased frequency in symptoms.  He 
reported daily palpitations which usually occurred with 
walking up stairs and which resolved "quickly" after taking 
propranolol.  The veteran also complained of increased 
tremulousness, denied heat intolerance or diarrhea, and it 
was noted that his weight was down 3 pounds over the previous 
six weeks.  Physical examination revealed exophthalmos which 
looked more marked than it had been six weeks previously.  
The veteran's weight was 143 pounds, his blood pressure was 
140 systolic over 64 diastolic, and his skin was of normal 
temperature.  Oropharynx with mild erythema but no edema or 
exudates was noted.  The veteran's neck was supple with no 
adenopathy or tenderness.  His thyroid gland was about 40 
grams in size, it was diffusely enlarged, and it was firm but 
not hard and non-tender.  The veteran's heart rate was 88 and 
a fine tremor to outstretched hands was noted.  The 
assessment was Grave's disease with exophthalmometry status 
post I-131 with return of symptoms.  

An April 1994 private treatment record reflects that the 
veteran's hyperthyroidism symptoms had recurred.  It was 
noted that he was afebrile, still had tachycardia at 90-100, 
and his blood pressure was 148 systolic over 76 diastolic.  
He also had a large thyroid and proptosis.

During his April 1994 personal hearing at the RO, the 
veteran's father recalled that, shortly prior to the 
veteran's discharge, he and the veteran's mother visited with 
the veteran on two occasions.  On the first visit, they 
noticed that the veteran was irritable as well as other 
behavioral differences.  On the second visit, they noticed 
that the veteran had undergone a personality change, had 
developed an enlarged eye, and had lost a few pounds since 
their previous visit.  The veteran's father further recalled 
that, at the time of the veteran's separation from the 
military, the veteran still had a noticeable eye condition, 
was irritable, and had lost even more weight.  He recalled 
that the veteran's symptoms continued and, by January, the 
veteran had "lost more weight, his eyes were very 
pronounced, he had shakes, his hands would shake, he had 
trouble sleeping at night, "couldn't take temperature in the 
wintertime."  The veteran's father also reported that the 
veteran's heart rate was very high, he was red and flushed, 
and his blood pressure was elevated.  He stated that the 
veteran's "heart rate was as high as 100 to 110 at rest."  
He also recalled that the veteran's short term memory was bad 
and he had great difficulty making decisions.  The veteran's 
father stated that the veteran was in school and he had 
stopped working in April or June because his job required 
heavy labor and "light duty" was not available.  He also 
stated that, although radiation treatment had "knocked the 
thyroid down," the veteran's physicians have said that it 
has returned and the veteran must undergo the treatment 
procedure again.  The veteran's father reported that the 
veteran's fatigue, irritability, and weight loss had 
returned; however, his heart rate and blood pressure were 
fine because he was on Propranolol.

In addition to the symptoms reported by the veteran's father 
at the above hearing, the veteran reported that he could hear 
and feel his heart beat and experienced dizziness, 
lightheadedness, and nausea approximately one to four times 
per month with durations of a few hours to an entire day.  He 
stated that he also experienced headaches which begin in late 
afternoon and lasted a couple of hours.  The veteran stated 
that these headaches were sometimes completely incapacitating 
and they were coupled with dizziness, lightheadedness, 
nausea, and blurred vision.  

A May 1994 report of VA hypothyroidism examination noted that 
the veteran's exophthalmos had not been severe but it was 
definitely present and he had not required treatment.  It was 
also noted that the veteran had been treated with I-131 in 
May 1993, he experienced nervousness, and he did not have 
tachycardia because of the beta blocker but he did have a 
tremor.  On examination, it was noted that the veteran was 
well developed and fairly well nourished.  It was also noted 
that his weight had varied some.  He had weighed 130 pounds 
before treatment, went up to 151 pounds, and was currently 
140 pounds.  His heart rate was 60, his blood pressure was 
110 systolic over 60 diastolic, and his pulse was regular. 
The thyroid was diffusely enlarged by palpation and there was 
a definite tremor present.  The examiner noted exophthalmos 
but no injection of the scleri or other findings in terms of 
abnormalities and extraocular movements.  It was also noted 
that the veteran experienced some fatigability, nervousness, 
and insomnia.  The diagnosis was Grave's disease, under 
therapy.  

A May 1994 report of examination for mental disorders notes 
that the veteran did not present any psychiatric symptoms; 
however, he described considerable symptomatology which was 
consistent with the diagnosis of hyperthyroidism.  No 
psychiatric diagnosis was made.

These examination reports include two photographic images 
depicting the frontal view of the veteran's face.

VA treatment records, dated in May 1994, reflect that the 
veteran had a borderline ECG (echocardiogram) and radiologic 
examination of his heart revealed that the size of the heart 
was well within normal limits, trachael air column was in the 
midline, and there was nothing to indicate a substernal mass 
in the area of the superior mediastinum.  A few tiny 
calcified granulomatous lesions of non-specific etiology were 
suggested in the lower lung fields and the apical portion of 
the lung fields were clear.  

A May 1994 private follow-up treatment report reflects that 
the veteran denied tachycardia or tremulousness, his weight 
was stable, he had no heat intolerance, and his energy was 
baseline.  The assessment was hyperthyroidism and it was 
noted that the veteran was status post I-131 with recurrence.

A July 1994 private follow-up treatment report notes 
intermittent signs of hyperthyroidism with tachycardia, 
palpitations, heat intolerance, and weight loss (down four 
pounds).  Physical examination revealed that the veteran's 
weight was 139 pounds, blood pressure was 120 systolic over 
64 diastolic, and his pulse was 76 with regular rate and 
rhythm.  Exophthalmos was present but it was less pronounced 
and the thyroid was normal in size.  A fine tremor to 
outstretched hands was also noted.  

In an August 1994 statement to the RO, the veteran reported 
that he was going to have surgery to remove his thyroid.  

Upon consideration of the foregoing, by an October 1994 
Hearing Officer Decision, the veteran was assigned an 
increased evaluation of 30 percent disabling for his service 
connected hyperthyroid disorder with exophthalmos.

In an undated statement to the RO, the veteran reported that 
he had not undergone surgery for his thyroid; rather, he 
underwent repeat radiation treatment.  

A private treatment record dated in January 1995 reflects 
that the veteran complained of intermittent recurrences of 
Grave's disease which he described as internal shakiness 
occurring once a week, lasting for about half an hour, and 
resolving with food.  It was noted that the veteran had 
marked exophthalmos, no eye complaints, his weight had been 
stable, he had regular bowel movements, a persistent very 
fine tremor, and denied recent palpitations.  He also 
reported that his heat intolerance had resolved and, overall, 
he felt well.  The veteran's weight was 145 pounds (up 6 
pounds from July), his blood pressure was 130 systolic over 
70 diastolic, and his pulse was 88 with regular rate and 
rhythm.  

In late May 1995, the veteran underwent a second dose of 
radioiodine treatment for hyperthyroidism.  When seen in June 
1995 it was noted that his thyroid was significantly smaller.  
Follow-up treatment records include a July 1995 report in 
which the veteran denied increased heart rate, palpitations, 
and heat intolerance.  In August 1995, it was noted that he 
felt much better.  He had decreased heart rate, mild 
bilateral proptosis, small thyroid, no adenopathy, dry palms, 
and no tremors.  The veteran was noted to be clinically 
euthyroid.  A November 1995 notation reflects that the 
veteran felt very well and worked long hours in a physically 
demanding job.  It was noted that the veteran's weight was 
down.  He attributed this to skipping breakfast and not being 
able to eat much at any one time.  Physical examination 
revealed mild proptosis without inflammatory changes, very 
little palpable thyroid, no adenopathy, and no tremor.  An 
October 1995 letter from a physician who evaluated the 
veteran for abdominal discomfort notes that the veteran's 
weight was up 10 pounds since correction of his thyroid 
abnormalities and his weight had been stable in the last 
month.  Similarly, in January 1996, it was noted that the 
veteran felt very well with good energy and stamina, no 
palpitations, and he slept well.  

In May 1996, the veteran complained of some inner 
tremulousness and feeling of being "hyper."  Physical 
examination revealed that the veteran's weight was down 6 
pounds, he had bilateral stable proptosis without 
inflammatory changes, no clearly palpable thyroid, and no 
adenopathy.  The impression was questionable hyperthyroidism 
on present medications.  

An August 1996 follow-up treatment report notes that the 
veteran was feeling well with good energy and stamina.  
However, he remained unable to gain weight despite frequent 
snacks and regular meals.  The veteran complained of 
continued gastrointestinal symptoms and believed that his 
stomach pain contributed to his inability to gain weight.  He 
reported no palpitations, heat intolerance, or nervousness.  
Physical examination showed that the veteran was clinically 
euthyroid, he had moderate bilateral proptosis without 
inflammatory changes, and mild restriction of lateral gaze.  
There was no clearly palpable thyroid and no adenopathy.  

An August 1996 report of VA examination for hypothyroidism 
reflects that the veteran reported no symptoms with his 
exophthalmos.  It was noted that his weight was 136.5 pounds, 
he weighed 150 pounds at basic training, and he had not 
gained weight despite his eating six to seven times per day.  
The veteran reported that he was unable to tolerate physical 
activity, complained that he develops dry heaves and feels 
queasy while kick boxing, and stated that he gets sick with 
running.  The examiner noted that the veteran had been 
asymptomatic from a cardiac perspective and his pulse had 
been 96 for the past two weeks.  It was also noted that the 
veteran was working at a retail store and going to school.  
The veteran had no myxedema, no diarrhea, and preferred the 
room to be hotter than most people do.  Physical examination 
showed that the veteran's pulse was 57, blood pressure was 
109 systolic over 47 diastolic, and he had temporal wasting 
and exophthalmos.  There was no palpable goiter, he had 
shoddy lymphadenopathy, and his heart was of regular rate and 
rhythm without murmur.  The impression was that this was a 
veteran with treated Grave's disease on supplemental thyroid 
and current TSH (thyroid-stimulating hormone) was within 
normal limits.  

A September 1996 letter from the veteran's private physician 
notes that the veteran required two treatments with 
radioiodine to bring his hyperthyroidism under control and 
now required permanent thyroid hormone replacement.  It was 
noted that the veteran had shown some fluctuations in his 
thyroid hormone levels and the physician was working to 
establish the veteran's replacement dose requirement.  

A September 1996 letter from the veteran's father states 
that, while the veteran's thyroid condition has slowly 
improved, the veteran's general health and appearance 
remained what it was in 1993.  The father reported that the 
veteran was plagued by a sick feeling whether he had eaten or 
not and was unable to gain weight.  This letter also included 
the following statement:

His appearance is gaunt, with his eyes usually 
large and swollen.  He alternates between what has 
become normal (an improvement over 1993) and 
exhaustion.  His general appearance and the same 
intolerance for stressful conditions that he 
exhibited in 1993, have made meaningful employment 
non-existent.  He has applied for many jobs only to 
be turned down for his health history and/or the 
belief that he will not be able to perform any form 
of laborious duties, mild or otherwise.  His 
ambition to become a police officer is now lost 
because of health requirements.  

The veteran's father concluded that the veteran is 
disappointed easily and depressed almost daily.  Attached to 
this letter was a current photographic image of the veteran's 
face.

A report of follow-up treatment dated in November 1996 notes 
that the veteran felt better on a lower dose of medication 
and there were no palpitations.  It was noted that the 
veteran's heart rate increased with exertion.  The examiner 
commented that this seemed appropriate except sometimes the 
veteran's heart rate increased with mild exertion.  There was 
some inner tremulousness over the past 2 months and the 
veteran's bowel movements were much softer.  He had good 
appetite and did not understand his weight loss.  He was 
clinically euthyroid upon physical examination, he had 
bilateral proptosis which was stable, there was no 
restriction of extreme lateral gaze, and mild conjunctival 
erythema.  Examination of the neck showed no clearly palpable 
thyroid and no adenopathy.  The veteran had no tremor.  The 
impression was Grave's disease with possible hypothyroidism 
and ongoing unexplained weight loss.  Questionable mild 
pituitary resistance was also noted and the examiner did not 
believe that this was a factor in the veteran's weight. 

A September 1997 follow-up report reflects that the veteran's 
weight had increased from 133 pounds to 142 pounds.  It was 
reported that the veteran had been very moody and tense 
during the past 3 weeks.  It was also noted that he had been 
depressed, tired, and on edge.  The report showed that, with 
the exception of very infrequent and brief episodes of 
tachycardia, the veteran had normal energy, stamina, and no 
symptoms of hyperthyroidism.  A decrease in the prominence of 
the eyes was also noted.  It was reported that the veteran 
was working in the post office and enjoyed his job.  Physical 
examination showed that the veteran was clinically euthyroid, 
he mild bilateral proptosis, full EOM (extraocular movement), 
no conjunctival or scleral erythema.  Examination of the neck 
showed little palpable thyroid and no adenopathy.  The 
evaluation was negative for tremor.  The examiner commented 
that the veteran's mood changes were not related to his 
thyroid and that the Grave's ophthalmopathy was quiescent and 
there was decreased proptosis compared to the last 
evaluation.  

A June 1998 report of VA examination for mental disorders 
reflects that the veteran's subjective complaints were 
primarily physical in nature and his mood was dysphoric.  He 
reported problems with poor (lack of) sleep, poor eating 
habits and weight gain, and he complained of decreased 
energy, motivation, and sexual drive.  The diagnoses included 
adjustment disorder, chronic, with depressed mood.  The 
examiner noted that the veteran's break-up of a long-standing 
intermittent relationship was resulting in problems with his 
primary support group and his inadequate social support and 
living alone was resulting in problems with his social 
environment.  The examiner commented that a careful review of 
the veteran's history suggested that he began to experience 
notable psychological problems approximately nine months 
previously when he had a break-up in his personal 
relationship.  The examiner also noted that the veteran had 
been working the graveyard shift at the postal service for 
approximately the past year.  The examiner concluded that the 
combination of a notable psychological stressor and a 
disruption of sleep patterns secondary to the shift the 
veteran was currently working "could certainly combine or, 
for that matter, act independently to produce the mild 
dysphoria that the patient is currently reporting."

A June 1998 VA examination report of thyroid and parathyroid 
diseases reflects that the veteran reported experiencing 
stomach problems of unknown etiology, fatigue, constant 
weight loss, and occasional tachycardia and palpitations at 
night.  The veteran also complained of intolerance to cold, 
he tolerated heat okay, and diarrhea.  Physical examination 
revealed that the veteran was well developed, well nourished, 
well groomed, clean, and cooperative.  His weight was 143.6 
pounds, pulse was 86, respiration was 20, and his blood 
pressure measured 120 systolic over 77 diastolic in the 
sitting position.  The neck was supple with full and active 
range of motion in all planes.  The trachea was in midline 
with no adenopathy, thyromegaly, bruits, or JVD (jugular 
venous distention).  The veteran had a normal anterior-
posterior diameter with symmetric excursion bilaterally and 
his lungs were clear to auscultation and percussion with no 
rales or wheeze appreciated.  His oxygen saturation by pulse 
oximetry was 97 percent on room air.  On cardiovascular 
examination, he had regular rate and rhythm without murmurs, 
gallops, or rubs and he had a normal S1, S1.  The diagnosis 
was a history of Grave's disease, initially diagnosed as 
hyperthyroidism, now hypothyroidism, on hormone replacement 
therapy.  Laboratory testing revealed that T4 and T3 levels 
were within normal limits.  

A June 1998 addendum to the report of VA examination for 
thyroid and parathyroid diseases notes that the veteran's 
claims file had been reviewed and another physician had been 
consulted regarding the results of the veteran's laboratory 
tests.  This addendum concludes that the veteran's diagnosis 
should be hypothyroidism due to radiation iodine treatment, 
now with evidence of over replacement - hyperthyroidism 
secondary to exogenous hormones.

Similarly, a March 1999 addendum to the June 1998 report of 
VA examination for mental disorders reflects that, after 
reviewing the veteran's claims file, the veteran's diagnosis 
should be changed to reflect mood disorder secondary to 
hypothyroidism.

An April 2000 report of VA endocrinology consultation for 
compensation and pension reflects that the veteran's blood 
pressure was 131 systolic over 62 diastolic, his pulse was 
78, his weight was 139.9 pounds, and his respiration was 16.  
The examiner noted that the veteran's claims file was 
reviewed and reflected that the veteran had been diagnosed 
with Graves' disease in 1992, treated with Radioactive Iodine 
on two occasions, with the ultimate development of 
hypothyroidism.  The examiner also noted that the veteran was 
now on full exogenous replacement therapy.  The examination 
report reflects that the veteran had no awareness of eye 
problems related to his thyroid disorder.  He also reported 
no skin troubles other than heat intolerance and diaphoresis 
while thyrotoxic.  The veteran reported experiencing episodes 
of palpitations (which were more common during the night), 
inability to regain weight, and cold intolerance despite 
thyroid replacement therapy.  Examination revealed a slender 
male who appeared clinically euthyroid and in no distress.  
He wore traditional corrective lenses for myopia and 
astigmatism.  The veteran's skin turgor was normal with no 
detectable myxedema in the pretibial regions or hands.  There 
was no resting or action tremor and pulse, temperature, and 
blood pressure were normal.  The veteran exhibited mild 
bilateral scleral congestion but no chemosis and no 
oculomotor dysfunction.  Mild symmetrical proptosis was 
measured and the thyroid gland was not palpable.  The lungs 
were well ventilated and clear to auscultation.  The 
veteran's heart size was clinically normal, the apical 
impulse was unremarkable, and his heart sounds revealed no 
murmurs, gallops, or extra sounds.  The abdomen was scaphoid 
with no enlargement of liver or spleen.  The impression was 
Graves' disease with post-radiation hypothyroidism and 
Graves' ophthalmopathy with modest proptosis and scleral 
congestion.  

A June 2000 report of endocrine diseases, miscellaneous, 
examination, reflects that the veteran's claims and medical 
files were available for review.  The examiner noted that the 
veteran cohabited with his girlfriend of two years and was 
employed at the postal service, working the 4:30 p.m. to 1:00 
a.m. shift.  The veteran reported that the did not like his 
job because of the hours but did not have plans to search for 
another job because the pay and the benefits were enough 
incentive to remain.  He reported that he had "blown up" 
verbally at supervisors roughly four times over the previous 
year which was "out of character for him."  The veteran 
reported that although his medication was mostly adequate, he 
experienced bothersome episodes of increased heart rate and 
internal tremulousness which occurred once or twice per week 
and lasted for approximately half an hour.  He also 
complained of his inability to gain weight, fairly chronic 
fatigue, and moodiness which he felt were related to his 
thyroid condition.  The veteran reported that his 
relationship with his girlfriend was good and his 
psychological history consisted of attending one counseling 
session through the employee assistance program at the postal 
service.  The veteran also reported that his mood was 
"blah" most of the time and he felt a general 
dissatisfaction with life that was pervasive and often 
exacerbated by work.  He stated that he often got feelings of 
anxiety, dread, or stress when at work and his irritability 
level went up and his level of patience went down at these 
times.  The veteran reported that he often withdrew at these 
times and tended to complain more than usual.  He stated that 
these feelings of tension and anxiety had led to several 
blow-ups with supervisors.  The veteran also complained of 
poor sleep accompanied by near constant feelings of fatigue 
and poor motivation.  The diagnoses included depressed mood 
secondary to general medical condition.  The examiner 
commented that the moodiness, depression, and anxiety that 
the veteran experienced, regardless of the source, appeared 
to have only a mild impact on his social and occupational 
functioning.  The veteran still managed to work regularly and 
his relatively constricted social life appeared to be mostly 
his choice.  The examiner concluded that it was impossible to 
parcel out exactly what degree of depression was secondary to 
strictly to the veteran's thyroid problems versus his 
dissatisfaction with work.  

Legal Criteria.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. § Part 4 (1999).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  As noted above, 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

The veteran's service-connected thyroid disorder is rated 
under the criteria for evaluating disabilities of the 
endocrine system.  38 C.F.R. § 4.119, Diagnostic Codes 7900-
7919.  These criteria were revised effective June 6, 1996.  
Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  VAOPGCPREC 11-97 
at 2.  However, because the revised regulations expressly 
stated an effective date of June 6, 1996, and contained no 
provision for retroactive applicability, the new criteria can 
not be applied prior to this date.  The Board must apply only 
the old criteria to rate the veteran's thyroid disorder for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).  For the period 
after June 6, 1996, the Board must evaluate the veteran's 
thyroid disorder under criteria in effect prior to this date 
and the criteria effective as of this date in order to 
ascertain which version is most favorable to the veteran, if 
indeed either one is more favorable than the other.

Under the criteria for rating hyperthyroidism prior to the 
revisions made to this criteria in June 1996, a 30 percent 
disability evaluation required a moderately severe condition, 
with the history shown under severe, but with reduced 
symptoms; or post operative, with tachycardia and increased 
blood pressure or pulse pressure of moderate degree and 
tremor.  A 60 percent disability evaluation required a severe 
condition, with marked emotional instability, fatigability, 
tachycardia and increased pulse pressure or blood pressure, 
increased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assay).  A 100 percent disability evaluation 
was warranted for a pronounced condition, with thyroid 
enlargement, severe tachycardia, increased levels of 
circulating thyroid hormones (T4 and/or T3 by specific assay) 
with marked nervous, cardiovascular, or gastrointestinal 
symptoms; muscular weakness and loss of weight; or 
postoperative with poor results, the symptoms under 
"pronounced" persisting.  38 C.F.R. § 4.119, Diagnostic 
Code 7900 (1996).

The revised criteria for rating hyperthyroidism provide for a 
30 percent disability rating for hyperthyroidism with 
tachycardia, tremor, and increased blood pressure or pulse 
pressure.  A 60 percent disability rating requires emotional 
instability, tachycardia, fatigability and increased pulse 
pressure or blood pressure.  A 100 percent disability rating 
is assigned when there is thyroid enlargement, tachycardia 
(more than 100 beats per minute), eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular or gastrointestinal symptoms.  38 C.F.R. 
4.119, Diagnostic Code 7900 (1999).

Under the criteria for rating hypothyroidism prior to the 
revisions made to this criteria in June 1996, a 30 percent 
rating required moderately severe hypothyroidism with 
sluggish mentality and other indications of myxedema, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).  A 60 percent disability evaluation 
required severe hypothyroidism, with symptoms under 
"pronounced" somewhat less marked, and decreased levels of 
circulating thyroid hormones (T4 and/or T3, by specific 
assays).  Pronounced hypothyroidism with a long history and 
slow pulse, decreased levels of circulating thyroid hormones 
(T4 and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes warrants a 100 
percent disability evaluation.  38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1996).

The revised criteria provide a 30 percent rating for 
hypothyroidism with fatigability, constipation, and mental 
sluggishness.  The next higher, or 60 percent disability 
rating, requires muscular weakness, mental disturbance, and 
weight gain.  The highest, or 100 percent disability rating, 
contemplates cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute) and sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1999).

Analysis.  The veteran was released from service in November 
1992 and was diagnosed with hyperthyroidism in February 1993.  
By a May 1993 rating decision the RO established service 
connection for hyperthyroid (Graves) disorder, rated as 10 
percent disabling under Diagnostic Code 7900 effective from 
February 1, 1993.  The rating for the veteran's hyperthyroid 
disorder with exophthalmos was later increased to 30 percent 
under this code retroactive to February 1, 1993.

In May 1993 the veteran was given a dose of radioiodine 
treatment but continued to manifest hyperthyroidism.  He 
underwent a second dose of radioiodine treatment in late May 
1995 and was thereafter placed on thyroid hormone replacement 
and assessed as having hypothyroidism.  Thus, this disorder 
is most appropriately evaluated under Diagnostic Code 7900 as 
in effect prior to June 6, 1996, for the period from February 
1993 until he underwent the second does of radioiodine 
treatment in late May 1995 and was no longer assessed with 
hyperthyroidism.  The RO has rated the hyperthyroidism as 30 
percent disabling under Diagnostic Code 7900 for this period 
of time, reflecting an assessment that the veteran's 
hyperthyroidism was a moderately severe condition, with 
symptoms such as tachycardia and increased blood pressure or 
pulse pressure of moderate degree and tremor.  As noted 
above, a rating in excess of the currently assigned 30 
percent rating for hyperthyroidism during this period of time 
required findings of severe symptoms, to include marked 
emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, and increased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assay).

In the Board's opinion, the preponderance of the evidence 
reflects that the veteran's hyperthyroidism was productive of 
no more than moderately severe symptoms from February 1993 
through May 1995 when he underwent a second dose of 
radioiodine treatment from hyperthyroidism.  This conclusion 
is based upon a review of the entire record and is supported 
by the following facts.  When the veteran was seen in 
February 1993 he denied palpitations, emotional lability, or 
change in energy.  His height was 69 1/2 inches and his weight 
143 pounds.  In April 1993 it was again reported that the 
veteran had no palpitations, tremulousness, diarrhea, or heat 
intolerance.  He underwent radioiodine treatment in May 1993.  
Later in June 1993, the veteran denied palpitations or 
tremulousness.  Examination revealed pulse at 80 RRR.  His 
weight was 144 pounds.  In August 1993 it was noted that the 
veteran was in no obvious distress but that he had the 
obvious proptosis of hyperthyroidism.  His blood pressure was 
112/72, and his pulse was 60 and regular.  Upon VA 
examination in August 1993, the veteran was feeling well, 
although he still had exophthalmos.  Physical examination 
revealed that the veteran's weight was 150 pounds.  The 
veteran's thyroid gland was readily palpable, but it was not 
very much enlarged.  Examination of the heart was normal.  
Pulse was 70, blood pressure was 110/70, and respirations 
were 12.  Evaluation of the nervous system revealed no tremor 
and there was no excessive sweating.  Private medical records 
dated in December 1993 reflect that physical examination 
revealed that the veteran's weight was 146 pounds, his blood 
pressure was 110/58, and his pulse was 78 RRR.  In January 
1994 the veteran reported daily palpitations and increased 
tremulousness.  His weight was 143 pounds.  His blood 
pressure was 140/64 and his heart rate was 88.  He had a fine 
tremor of his outstretched hands.  When seen in April 1994, 
it was noted that he still had tachycardia at 90-100, and his 
blood pressure was 148/76.  In May 1994 the veteran reported 
nervousness, fatigability, and insomnia.  He did not have 
tachycardia but he did have a tremor.  His weight was 140 
pounds.  His heart rate was 60, his blood pressure was 
110/60, and his pulse was regular.  He had no psychiatric 
symptoms.  In January 1995 his weight was 145 pounds, his 
blood pressure was 130/70, and his pulse was 88 with regular 
rate and rhythm.  As noted above, in late May 1995, the 
veteran underwent a second does of radioiodine treatment for 
hyperthyroidism.

Thus, in February 1993 he denied palpitations, emotional 
lability, or change in energy.  His height was 69 1/2 inches 
and his weight 143 pounds.  As of January 1995 his weight was 
145 pounds.  His hyperthyroidism has been productive of 
tachycardia at times as well as a tremor.  Various other 
symptoms have been reported, including nervousness, 
fatigability, and insomnia.  However, the preponderance of 
the evidence reflects that the veteran's hyperthyroidism was 
productive of no more than moderately severe symptoms.  
Accordingly, a rating in excess of 30 percent for the 
veteran's hyperthyroidism is not warranted for the period 
from February 1993 through May 1995 under Diagnostic Code 
7900 as in effect at that time.  Likewise, the Board has 
considered whether the veteran's thyroid disorder would 
warrant a rating in excess of 30 percent during this period 
of time under Diagnostic Code 7903 for hypothyroidism.  
However, the record is negative for slow pulse, sluggish 
mentality, sleepiness, slow return of reflexes, myxedema 
(fluid retention), or other signs of moderately severe 
hypothyroidism.

The Board will next consider whether the veteran's thyroid 
may warrant a rating in excess of 30 percent for the period 
from June 1995 to June 6, 1996, under Diagnostic Codes 7900 
and 7903 as in effect at that time.  When seen in June 1995 
one month after the second dose of radioiodine treatment, it 
was noted that his thyroid was significantly smaller.  In 
July 1995 the veteran denied increased heart rate, 
palpitations, and heat intolerance.  In August 1995, it was 
noted that he felt much better.  He had decreased heart rate, 
mild bilateral proptosis, small thyroid, no adenopathy, dry 
palms, and no tremors.  The veteran was noted to be 
clinically euthyroid.  A November 1995 notation reflects that 
the veteran felt very well and worked long hours in a 
physically demanding job.  Physical examination revealed mild 
proptosis without inflammatory changes, very little palpable 
thyroid, no adenopathy, and no tremor.  In January 1996, it 
was noted that the veteran felt very well with good energy 
and stamina, no palpitations, and he slept well.  In May 
1996, physical examination revealed that the veteran had 
bilateral stable proptosis without inflammatory changes, no 
clearly palpable thyroid, and no adenopathy.  Additionally, 
the veteran reported no palpitations, heat intolerance, or 
nervousness.

The Board acknowledges the veteran's complaints of some inner 
tremulousness and feeling of being "hyper" which he 
reported in May 1996 as well as his recurrent complaints of 
continued gastrointestinal symptoms and an inability to gain 
weight.  However, in the Board's opinion, the preponderance 
of the veteran's medical records demonstrate that the 
veteran's thyroid disorder can be classified as no more than 
a moderately severe condition during the period from June 
1995 to June 6, 1996.  Thus, the criteria for a rating in 
excess of 30 percent are not met under Diagnostic Codes 7900 
or 7903, as these codes existed during this period of time.

The Board must next evaluate the veteran's thyroid disorder 
for the period on and after June 6, 1996, under the criteria 
in effect prior to and as of this date, and apply the 
criteria which are most beneficial to the veteran.  

Pertinent medical records reflect that, during private 
treatment in August 1996, the veteran was feeling well and 
had good energy and stamina, although he was unable to gain 
weight and complained of continued gastrointestinal symptoms.  
He also reported no palpitations, heat intolerance, or 
nervousness.  Additionally, upon VA examination in August 
1996, the veteran complained that he was unable to tolerate 
physical activity.  However, it was noted that he was working 
at a retail store and going to school.  Physical examination 
revealed that his heart was of regular rate and rhythm 
without murmur.

A November 1996 private treatment report notes that the 
veteran felt better on a lower dose of medication and there 
were no palpitations.  It was also noted that he reported 
experiencing some inner tremulousness during the previous 2 
months and his appetite had been good.

Upon follow-up treatment in September 1997, the veteran's 
weight was 142 pounds.  It was also noted that he had been 
very moody, tense, depressed, tired, and on edge.  With the 
exception of very infrequent and brief episodes of 
tachycardia, the veteran had normal energy, stamina, and no 
symptoms of hyperthyroidism.  He was working at the post 
office and enjoyed his job.  The evaluation was negative for 
tremor and the examiner commented that the veteran's mood 
changes were not related to his thyroid.

A June 1998 report of VA examination noted the veteran's 
complaints of fatigue, constant weight loss, cold 
intolerance, and occasional tachycardia and palpitations at 
night.  Examination revealed that the veteran's weight was 
143.6 pounds, his pulse was 86, respiration was 20, and his 
blood pressure was 120/77.  Laboratory testing revealed that 
thyroid hormones, T4 and T3, levels were within normal 
limits.

A March 1999 addendum to the June 1998 report of VA mental 
disorders examination reflects a diagnosis of mood disorder 
secondary to hypothyroidism.  Similarly, a June 2000 report 
of VA examination noted a diagnosis of depressed mood 
secondary to general medical condition.  Significantly, the 
examiner commented that the moodiness, depression, and 
anxiety that the veteran experienced, regardless of the 
source, appeared to have only a mild impact on his social and 
occupational functioning.  

Upon VA examination in April 2000, the veteran reported no 
eye problems related to his thyroid disorder.  He complained 
of heat and cold intolerance, episodes of palpitations, 
inability to regain weight.  His weight was 139.9 pounds, his 
pulse was 78, and his blood pressure was 131/62.

Based on the above evidence, the Board finds that an 
evaluation in excess of 30 percent is not warranted for the 
veteran's thyroid disability on and after June 6, 1996, under 
the criteria in effect prior to and as of this date.  
Although the veteran has complained of inability to gain 
weight, increased heart rate, internal tremulousness, chronic 
fatigue, and moodiness, there is no objective evidence of 
tachycardia, tremors, or an increase in blood pressure.  The 
veteran's weight was 143 pounds in February 1993 and 139.9 in 
April 2000.  Additionally, the most recent VA examination 
report, dated in June 2000, included the examiner's comment 
that the moodiness, depression, and anxiety that the veteran 
experienced, regardless of the source, appeared to have only 
a mild impact on his social and occupational functioning.  
Therefore, there is no basis for an increased rating under 
Diagnostic Code 7900 (hyperthyroidism).  Similarly, although 
the veteran has complained of chronic fatigue, the evidence 
reflects that he has maintained regular employment.  He has 
reported no mental sluggishness, constipation, muscular 
weakness or other similar complaints and there is no 
objective evidence of such symptoms.  Additionally, 
laboratory testing has shown that circulating thyroid 
hormones, T4 and T3 levels, were within normal limits.  Thus, 
a higher rating would not be warranted under Diagnostic Code 
7903 (hypothyroidism).  The Board notes, nonetheless, that 
the veteran continues to take regular medication for his 
thyroid disability, which warrants the currently-assigned 30 
percent rating under either diagnostic code.  However, absent 
objective findings of symptoms which more closely reflect the 
criteria for an increased evaluation, a higher rating is not 
assignable under either the old or new criteria.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's thyroid disorder met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 30 percent.


ORDER

A rating in excess of 30 percent for a thyroid disorder is 
denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

